Steele Hays, Justice, dissenting. When considering whether prohibition will lie, we determine the jurisdiction of the trial court by looking to the pleadings rather than the proof. Pryor v. Hot Spring County Chancery Court, 303 Ark. 630, 799 S.W.2d 788 (1990). Furthermore, when we address the question of jurisdiction under the Arkansas long-arm statute, [Ark. Code Ann. § 16-4-101 (1987)], we first determine whether the complaint alleges sufficient facts for jurisdiction to attach. Malone & Hyde, Inc. v. Chisley, 308 Ark. 308, 825 S.W.2d 558 (1992); Howards. Craig-head, 278 Ark. 117, 644 S.W.2d 256 (1983). This complaint falls considerably short of meeting the requirements of the long-arm statute. It fails to allege a single fact which would give rise to in personam jurisdiction over the petitioner, Billie Fausett, by the courts of this state. The respondents, Rodney and Shelia Host, are residents of Arkansas. They went to Branson, Missouri, and seeing an ad in a Branson newspaper, contacted the agent, and eventually entered into a contract to purchase a doughnut shop from the owner, Billie F. Fausett. Ms. Fausett was a resident of Missouri. Evidently, the Hosts defaulted and Ms. Fausett reclaimed the property, whereupon the Hosts filed suit in Arkansas. The problem is the Hosts have alleged no facts whatever connecting Ms. Fausett with the State of Arkansas which would give rise to jurisdiction. There was a hearing before the trial court, but no facts were developed giving Arkansas in personam jurisdiction. The facts noted by the trial court were that the contract of sale was signed by the plaintiffs in Arkansas, that “Arkansas Banks were involved” and that the seller’s real estate agent “lived in Arkansas.” As to the involvement of Arkansas banks, the extent of that proof was that the Hosts simply continued to use a preexisting bank account in Arkansas in the operation of the business they had purchased in Missouri. That fact had nothing whatever to do with Ms. Fausett. Similarly, the agent’s place of residence was wholly coincidental; there was no evidence that he solicited the Hosts in Arkansas. The Hosts contacted him at his Missouri office pursuant to an ad in a Missouri newspaper. An offer may have been signed in Arkansas for the convenience of the Hosts, but the only offer in the record was not accepted and what happened subsequently is not disclosed. But these are mere details and whether viewed separately or collectively, they do not produce the “substantial connection” between the transaction and this state for jurisdiction of the person to attach. McGhee v. International Life Ins. Co., 355 U.S. 200, (1957); SD Leasing, Inc. v. Al Spain & Associates, Inc., 277 Ark. 178, 640 S.W.2d 451 (1982). Of the several factors of the long-arm statute recognizing personam jurisdiction, the only one having any application here relates to jurisdiction “arising from the person’s . . . transacting any business in this state.” Ark. Code Ann. § 16-4-101(C)(l)(a) (1987). The plain fact is the Hosts have failed to allege or produce evidence that Mrs. Fausett has transacted any business whatever in Arkansas. In Carter v. Wilson, 279 Ark. 58, 648 S.W.2d 472 (1983), we addressed the requirements of the due process clause: It is thoroughly settled that under the due process clause of the Fourteenth Amendment, where a resident of another state has no contacts with Arkansas, engages in no activities that would establish a “presence” here to render him amenable to suit, he is not subject to the in personam jurisdiction of this State. Pennoyer v. Neff, 95 U.S. 714 (1877). International Shoe Co. v. Washington, 326 U.S. 310 (1945). R. Leflar, American Conflicts of Law § 19, 3rd Ed. I believe prohibition is the appropriate remedy and a writ of prohibition should issue. Malone & Hyde Inc. v. Chisley, supra.